DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Claims 16-20, 23, 25-27, and 29-31 are currently pending in the above identified application.
Claim 30 has been withdrawn from consideration as being directed towards the non-elected invention.

Claim Interpretation
Claim 17 and 29 refer to the “current melting temperature” is meant the melting temperature at a precise point of time during the claimed annealing process, aligned with Applicant’s remarks filed August 11, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23, 25, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0041045 to Rousseau as evidenced by Mechanical Engineers’ Handbook to Kutz.
Regarding claims 16-20, 23, 25, 27, 29, and 31, Rousseau teaches a nonwoven web of meltblown fibers that is annealed (annealed meltblown nonwoven fabric) (Rousseau, abstract, para 0024-0026, 0031).  Rousseau teaches annealing the nonwoven web at about 130 to 155 °C for 2 to 20 minutes, most preferably at about 140 to 150 °C for about 2 to 10 minutes (claim 18) and teaches that temperatures above 155 °C are generally undesirable because the fibers or web can be damaged (Id., para 0026).  Rousseau teaches the annealing process causes additional polymer crystallization (Id., para 0043).  Rousseau also teaches the annealing step being conducted at a sufficient temperature and for a sufficient time to cause the fluorochemical to bloom to the interface (e.g. the fiber surface or boundary between crystalline and amorphous phases within the fiber) (Id., para 0026).  Rousseau teaches the fiber being formed of preferably polypropylene, including an isotactic polypropylene (Id., para 0018-0019), reading on the meltblown nonwoven fabric being composed of a polyolefin, specifically polypropylene (claim 23).  Isotactic polypropylene has a glass transition temperature of 3-10°C and a melting point range of 165-180°C as evidenced by Kutz (Kutz, Table 3). Therefore the meltblown nonwoven is annealed at a temperature between the glass transition temperature and 0.1°C below the melting temperature of polypropylene fibers (claim 16) and between 20°C and 1°C below the melting temperature (claim 17), which Examiner is interpreting as reading on at least a portion of the meltblown nonwoven fabric is subsequently annealed at a temperature between the glass transition temperature and 0.1°C below the current melting temperature of the filament of the meltblown nonwoven fabric (claim 16) and the meltblown nonwoven fabric being annealed at a temperature between 20°C and 1°C below the melting temperature (claim 17).  Rousseau teaches an embodiment wherein the annealing process is completed in an oven (Id., para 0043), reading on the nonwoven being anneal through exposure to hot air (claim 19).  Rousseau teaches the basis weight being 10 to 500 g/m2 and having a thickness of about 0.25 to 20 mm (Rousseau, para 0035).  A basis weight of 10 g/m2 and a thickness of 0.25 and 20 mm equates to a density of 40 kg/m3 and 0.5 kg/m3, respectively.  A basis weight of 400 g/m2 and thickness of 0.25 and 20 mm equates to a density of 1600 and 20 kg/m3, respectively.  A density greater than that of the material forming the fiber is not feasible so the highest density would be limited to this density.  Therefore, the density of the nonwoven of Rousseau overlaps with the claimed range of 10 to 40 kg/m3.  Rousseau teaches embodiments having basis weight (g/m2) of 60.7, 58.2, and 59.0, and thicknesses (mm) of 1.27, 1.32, and 1.21, respectively (Id., para 0042), which equate to densities of (kg/m3) of about 47.8, 44.1, and 48.8, respectively.
While the reference does not specifically teach the claimed range of 150 to 400 g/m2 weight per unit of area, 6 to 50 mm thickness, and density from 10 to 40 kg/m3, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the basis weight and the thickness, such as within the claimed range and therefore the density, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. The disclosed basis weight and thicknesses result in a density that overlaps with the claimed density.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  
Regarding the claimed compression hardness at 60% compression as measured according to DIN EN ISO 3386 (claim 16 and 31), although the prior art is silent with regards to this property, the claimed property is deemed to flow naturally from the teachings of the prior art since Rousseau teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Rousseau teaches a meltblown nonwoven of polypropylene fibers, such as isotactic polypropylene as preferred in the instant invention (see para 0023 of published application) having a basis weight and density that overlaps with the claimed range having been annealed, at a temperature within the claimed range for a duration within the claimed range, which causes additional crystallization.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to anneal the nonwoven, such as at 140-155°C for 4.5 to 10 minutes, motivated by the desire of using predictably suitable conditions taught by Rousseau and based on the desire to successfully practice the invention of Rousseau based on the totality of the teachings of Rousseau as well as the desire to ensure the fluorochemical blooms adequately, as discussed by Rousseau as influenced by the annealing conditions. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
The limitations “obtainable by means of a method in which at least a portion of the meltblown nonwoven fabric (15) is subsequently annealed at a temperature between the glass transition temperature and 0.1°C below the current melting temperature of the filaments of the meltblown nonwoven fabric (15)” (claim 16), “wherein the meltblown nonwoven fabric (15) is annealed at a temperature between 20 C and 1C below the current melting temperature of the filaments of the meltblown fabric (15)” (claim 17) “wherein the meltblown nonwoven fabric (15) is annealed at the temperature for 1 minute to 10 days” (claim 18), “wherein the meltblown nonwoven fabric (15) is annealed through exposure to hot air and/or superheated steam” (claim 19), “wherein the meltblown nonwoven fabric (15) is annealed in a furnace (10) having at least one blast box (16, 16’) being arranged such that the hot air can be blown into the meltblown nonwoven fabric (15), and the at least one suction box (18) being arranged such that air flowing through the meltblown nonwoven fabric (15) can be extracted” (claim 20), “wherein the meltblown nonwoven fabric (15) that is subsequently annealed was manufactured by applying flowing air to the outside of a polymer melt that is extruded through a die and drawing said polymer melt before the filaments that are formed in this way are placed onto a carrier and cooled” (claim 27) and “wherein the annealing temperature is increased in a continuous or stepwise manner during annealing, but on the proviso that the annealing temperature be always at least 0.1°C below the current melting temperature of the filaments of the meltblown nonwoven fabric existing at this point in time” (claim 29) are interpreted as a product-by-process limitations.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The meltblown nonwoven fabric of Rousseau is formed from polypropylene, has been annealed at a temperature above the glass transition temperature and below the melting point, including in the claimed ranged, for a period of time within the claimed duration, and is taught as having a thickness and basis weight that results in a densities within the claimed range, including specific embodiments that fall within the claimed range.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 25, the limitation “wherein i) the meltblown nonwoven fabric (15) is annealed in a mold (20) for the purpose of reshaping it during annealing, the mold (20) being embodied at least partially as a screen (22, 22'), so that the meltblown nonwoven fabric (15) can be flowed through and/or flowed around by hot air and/or with superheated steam during annealing, and/or ii) the meltblown nonwoven fabric (15) is transferred to a mold (20) after heating for the purpose of reshaping it, in which case the meltblown nonwoven fabric (15) is cooled in the mold in order to conclude the annealing process” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  There is no requirement as to the shape of the mold or the shape prior to molding.  Additionally, Rousseau teaches the nonwoven being specially shapes, including being molded (Rousseau, para 0036).  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 27, Rousseau teaches the fiber being made by melt-blowing which uses gas streams to draw fibers out from an extruder orifice (Rousseau, para 0024-0025) and teaches the fiber a melt stream of polymer being extruded to form the fibers that are then further treated by an annealing process (Id., para 0039-0043), reading on the meltblown nonwoven fabric that is subsequently annealed was manufactured by applying flowing air to the outside of a polymer melt that is extruded through a die and drawing said polymer melt before the filaments are formed in this way are placed onto a carrier and cooled.  Examiner would also like to take official notice that the process described is a conventionally known meltblown process.  Additionally, limitation “the meltblown nonwoven fabric that is subsequently annealed was manufactured by applying flowing air to the outside of a polymer melt that is extruded through a die and drawing said polymer melt before the filaments are formed in this way are placed onto a carrier and cooled” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Rousseau teaches a meltblown nonwoven that is then treated to an annealing process.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 16-20, 23, 25, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2002/0041045 to Rousseau as evidenced by Mechanical Engineers’ Handbook to Kutz, as applied to claims 16-20, 23, 25, 27, 29, and 31 above, in view of US Pub. No. 2008/0011303 to Angadjivand and USPN 6,214,094 to Rousseau (‘094 herewithin).
Regarding claims 16-20, 23, 25, 27, 29, and 31, in the event that the compression hardness does not necessarily flow from the teaching of the prior art combination, the prior art combination teaches the nonwoven being used in electret filters (Rousseau, abstract).
The prior art combination is silent with regards to the compression hardness at 60% compression.
However, Angadjivand teaches a monocomponent filtration panel for a respirator containing a porous monocomponent monolayer nonwoven web of charged intermingled polymeric fiber having a Gurley Stiffness greater than 200 mg, including at least about 2000 mg (Angadjivand, abstract, para 0067).  Therefore, Angadjivand establishes a high stiffness is desirable in nonwoven electret application.  One of ordinary skill in the art would appreciate that compressing hardness at 60% is also a measure of stiffness.  Additionally, ‘094 teaches an electret filter containing fiber that is annealed to increase electrostatic charge stability, such as preferably about 150°C for about 4.5 minutes (‘094, abstract, col. 1 lines 5-14, col. 7 lines 13-30).   ‘094 teaches annealing increases the crystallinity of the polymer in the material and is known to increase the stiffness of the material (Id., col. 7 lines 42-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the stiffness is increased, such as within the claimed range, by adjusting the annealing condition as taught by ‘094, motivated by the desire to increase stiffness which is desirable as taught by Angadjivand in electret application.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rousseau as evidenced by Kutz, optionally in view of Angadjivand and ‘094, as applied to claims 16-20, 23, 25, 27, 29, and 31 above, in view of USPN 4,807,619 to Dyrud.
Regarding claim 26, Rousseau teaches the nonwoven being used in products, such as molded half-face mask, containing additionally layers, such as those described in USPN 4,807,619 to Dyrud (Rousseau, para 0035).  Dyrud teaches a molded fibrous filtration face mask containing outer shaping layers (at least one spacer) and a central filtration layer (meltblown nonwoven fabric) (Dyrud, Fig. 2, abstract, col. 3 lines 29-36), reading on the outer shaping layer having a length that is greater than the length of the filtration layer (meltblown nonwoven), as a results of permanent molding.  As the shaping layers sandwich around the filtration layer, the shaping layers are in arrange in the direction of thickness of the meltblown nonwoven fabric  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the meltblown nonwoven of Rousseau, wherein the meltblown nonwoven of Rousseau is used in conjunction with additional layers of Dyrud including the shaping layers and results in the molded fibrous filtration face mask, motivated by the desire of forming conventionally known molded face mask having predictably suitable additional layers as taught by Rousseau.

Response to Arguments
Applicant's arguments and Declaration filed July 7, 2022 have been fully considered but are not persuasive with regards to the application of Rousseau.
It should be noted that the Declarant is a co-inventor of the currently examined Application, and therefore, Declarant’s interest in the matter is a factor which can legitimately be taken into consideration.  However, Declarant does not refer to any prior art documents to support his conclusions. Nothing in the Patent Office jurisprudence requires an examiner to credit unsupported assertions of an expert witness. Cf Rohm & Haas Co. v. Brotech Corp., 127 F.3d 1089, 1092 (Fed. Cir. 1997). Declarant argues that Samples 2 and 2 to 4 were annealed (as described in Rousseau) for 20 minutes at 135°C using polypropylene MOPLEN HP2674 and failed to achieve the claimed compression hardness at 60% compression, whereas Samples annealed at 161°C for 4 minutes have unexpected compression hardness results at 60% compression of about 45 kPa.  Examiner would like to highlight that the range taught by Rousseau is 130 to 155°C, preferably 150°C for a period of about 4.5 minutes (Rousseau, para 0026).  The temperature tested is well below this most preferred condition.  Resultant properties at this higher range are not provided.  Examiner would also like to note that the duration and annealing condition of Rousseau are well within the claimed and discussed parameters.  If a higher temperature or certain duration is required to achieve the claimed compression hardness at 60% compression, the claim limitations are not reflective of this.  
The instant disclosure discusses examples annealed at 155°C for 10 minutes and 25 minutes and results in a ratio of the compression hardness of the annealed nonwoven fabric divided by the compression hardness of the unannealed nonwoven fabric of 7 and 9, respectively (see instant disclosure Table 1).  155°C is within the disclosed range of Rousseau.  Based on the evidenced provide by Declarant, the unannealed nonwoven has a compression hardness at 60% of 1.41 kPa.  With a compression ratio of 7, the compression hardness at 60% compression would be 9.87 kPa.  Therefore, it would be expected that the polypropylene web annealed at 155°C for 10 minutes would achieve a compression hardness at 60% of about 9.87 kPa, meeting the limitations of claim 16 and 31.  Based on the provided examples, a longer duration would further increase the hardness.  Therefore, annealing a web based on the process of Rousseau could result in a compression hardness at 60% within the claimed range.  Rousseau also teaches the annealing step being conducted at a sufficient temperature and for a sufficient time to cause the fluorochemical to bloom to the interface (e.g. the fiber surface or boundary between crystalline and amorphous phases within the fiber) (Id., para 0026).  One of ordinary skill in the art before the effective filing date would have been motivated to anneal the fibers at 150-155°C for 4.5 to 10 minutes based on the totalities of the teachings of Rousseau and based on the desire to ensure the fluorochemical blooms.  Based on the testing provided by Applicant in the disclosure and declaration, resultant compression hardness of 60% would be within the claimed range.  Additionally, annealing is known to influence stiffness as taught by ‘049 and high stiffness in electret application is desirable as taught by Angadjivand.  One of ordinary skill in the art before the effective filing date would have been motivated to maximum the stiffness of the nonwoven based on the teachings of the prior art.  Higher stiffness resultant of annealing is not unexpected. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/Examiner, Art Unit 1789